OK the Meiut.-’.
Wyly, J.
Eugene Hacker died in May, 1871, leaving a widow and several children, some of age. and some minors, and leaving a succession consisting of community propeity. The widow, Mrs. Agatlio Hacker, was confirmed as natural tutrix. Subsequently, to wit: on tho twelfth of April, 1872, slio obtained an order ro 'ognizing her as owner of one half tho property, and was entitled to tlio usufruct of tho other half, and in said capacity she was put in possession of all tho property inventoried as belonging to the succession of her husband, Eugene Hacker. Subsequently, slio borrowed from Ahilé Gautier five thousand dollars, giving a note secured by mortgage on the pi-porty described in this suit, said mortgage being made by her individually and as natural tutrix, under advice of a family meeting and order of court; tho major heirs also joined in said mortgage.
In January, 1878, subsequent to tho execution of this mortgage, and nearly one year after the surviving widow had boon put in possession, Joseph Duvignoaud applied for and was appointed administrator of this succession. He filed a statement of debts and obtained an order to sell the real estate embraced in tho inventory of this succession on the following terms: One third cash,' and the balance on one and two .years credit, secured by mortgage and vendor’s privilege. Thereupon Gautier, the mortgage creditor of the widow and tho major and minor heirs, took a rule to compel the sale of tho mortgaged property for cash instead of the terms fixed in the order obtained by the administrator; and from the judgment making this rule absolute this appeal was taken.
The proceeding to sell the property in the maimer attempted was illegal. When tho widow and heirs were put in possession by order of court, tlio succession of Eugene Hacker was closed. It was not thereafter in tho power of the court to roopon it. Tho appointment of an administrator was irregular, tho original order of sale was illegal, and the *448modification thereof in tho judgment appealed from was likewise void, because the succession of Hacker was no longer under jurisdiction of the court. 22 An. Cl; 25 An. 56, 220.
It is therefore ordered that the judgment appealed from bo annulled and tho rule herein bo discharged, tho plaintiff therein paying costs of both courts.